DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-16, drawn to an apparatus to determine magnetic sensitivity with perpendicular sensing elements, classified in G01R 33/07.
II.   Claims 17-20, drawn to a method for detecting magnetic sensitivity by applying a current to sensing elements and detecting the results, classified in G01R 33/0035.
The inventions are distinct, each from the other because of the following reasons:
	Inventions I and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the sensing structure of Invention I could be used with a different process than the method of operating a sensor of Invention II.


This would be for the burden:
3. 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification; for instance Invention I is classified in G01R 33/07 and Invention II is classified in G01R 33/0035;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter, i.e. Invention I is directed towards an apparatus with a sensing region that contains two perpendicular sensing elements and Invention II is directed towards a method for applying a current to a sensing region and detecting the result;
 	(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention, i.e. a method for operating a sensor via current injections that would read on Invention II would not necessarily read on Invention I and vice versa.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867